Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed May 15, 2021, September 17, 2020, and July 08, 2019, have been considered.
Claims 1-14, filed July 11, 2019, are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claim 1, line 8, recites “as query output” wherein the actual step of “query” has been omitted from the claim.  It is noted that line 2 of the preamble recites “based on a query”, however, nowhere in the body of the claim is the step of “query” is performed.
Claim 1, lines 19-20, recites “wherein two or more nodes of different tries correspond to each other if all keys associated with the nodes of the different tries are identical,” which suggests a comparison is performed.  However, nowhere in the body of the claim is the step of “comparing” is performed to ascertain “the different tries are identical.”
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2010/0316051 A1) in view of Zhao, X., TRIE METHODS FOR STRUCTURED DATA ON SECONDARY STORAGE (October 2000, provided with the IDS, filed September 17, 2020), Tsirkin (US 2015/0248449 A1), and Applicant Admitted Prior Art (AAPA).
Claim 1, Song discloses a method of retrieving data from an electronic database or information retrieval system based on a query that includes a range, the method comprising the steps of:
Song discloses obtaining two or more input tries (Figures 5 and 10, e.g. Input tries T1 and T2);
combining the input tries using a logical intersection operation…with nodes of a resulting trie (Figures 5 and 10, e.g. Compute Braid Indices, and page 3, [0048], e.g. combining of the individual tries); and
providing, as query output (Figures 5 and 10, e.g. Output T2, T1); 
wherein each trie comprises one or more child nodes (page 3, [0048], e.g. the node’s child pointers),

However, Song does not explicitly disclose obtaining definitions of one or more ranges…each input trie storing (a) a set of keys stored in the system or (b) a set of result keys of the query…to obtain a set of keys…the set of keys associated with the nodes of the resulting trie, a subset of the keys associated with the nodes of the resulting trie, or a set of keys or values derived from the keys associated with the nodes of the resulting trie; wherein each trie comprises one or more child nodes…wherein a key with which a node in the trie is associated is defined by a concatenation of the key portions associated with the child nodes on the path from the root node to that node…wherein two or more nodes of different tries correspond to each other if all keys associated with the nodes of the different tries are identical, wherein one input trie is an input set trie which stores the set of keys or the set of result keys to be searched for the one or more ranges, and wherein another input trie is a range trie which stores all values included in the one or more ranges of which the definitions have been obtained.
Zhao discloses obtaining definitions of one or more ranges (page 76, e.g. void TrieRangeQuery( DATA lower, DATA upper) {TrieNode *node; node= rootO; doRangeQuery(node, lower, upper))…wherein two or more nodes of different tries correspond to each other if all keys associated with the nodes of the different tries are identical (page 101, 2nd paragraph, e.g. the two nodes from two tries are compared. If the result is a match, the corresponding subtries are then visited, resulting in depth-first traversals), wherein one input trie is an input set trie which…to be searched for the one or more ranges (Figure 7.1, e.g. Tries for set R and S), and wherein another input trie is a range trie which stores all values included in the one or more ranges of which the definitions have been obtained (Figure 7.1, e.g. Tries for set R and S).

AAPA discloses the set of keys associated with the nodes of the resulting trie (page 2, [0011], e.g. value of the key portion of a child node id determined by the value of a bit), a subset of the keys associated with the nodes of the resulting trie, or a set of keys or values derived from the keys associated with the nodes of the resulting trie; wherein each trie comprises one or more child nodes (page 2, [0011], e.g. value of the key portion of a child node id determined by the value of a bit)…wherein a key with which a node in the trie is associated is defined by a concatenation of the key portions associated with the child nodes on the path from the root node to that node (page 1, [0007], e.g. the path from the root node to another node in the trie, for example to a leaf node, defines a key (or a “key prefix”, in the case of an inner node, i.e. a node which is not a leaf node) with which the node is associated, the key being a concatenation of the key portions associated with the nodes on the path).
Zhao discloses Along with the fact that tries are compressed in storage, they have a strong potential in achieving significant performance improvement over the existing query methods by other data structures (page 77, lines 5-7).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Zhao to improve the method of Song with the radix tree of Tsirkin and the well-known features tries as described by AAPA.  Therefore, it would have been obvious to one of ordinary skill in the art use the method of Song with the trie data structures of Zhao, Tsirkin, and AAPA.
Claim 2, Song in view of Zhao, Tsirkin, and AAPA discloses the step of combining the input tries comprises performing a combination function for the root node of the resulting trie,

Claims 13 and 14, Song in view of Zhao, Tsirkin, and AAPA discloses a computer readable medium and a system (Song, Figure 11, e.g. Shared memory) for implementing the above cited method.
CONCLUSION
Claims Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152